Citation Nr: 0839029	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-10 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for left elbow 
condition.

2.	Entitlement to service connection for right knee 
condition.

3.	Entitlement to service connection for back condition.

4.	Entitlement to service connection for neck condition.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to December 
1986.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The issues of right knee, back, and neck conditions are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The medical evidence of record does not show the veteran has 
a left elbow disability.

CONCLUSION OF LAW

A left elbow disability was not incurred or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.

VA notice and duty to assist letter in October 2004 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, what VA would do 
or had done, and what evidence the appellant should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records necessary to 
support the claims that are not in the possession of a 
Federal department or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The evidence of record includes the 
veteran's service treatment records, VA medical records, the 
results of a VA medical examination, and statements from the 
veteran and his representative.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Analysis

The first Hickson element requires a current disability.  The 
record does not contain a current diagnosis of a left elbow 
condition.  In order for a claimant to be granted service 
connection for a claimed disability, there must be evidence 
of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996); Brammer, 3 Vet. App. 225 (holding service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim).  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).  In the absence of confirmed diagnosis of a left 
elbow disability, meaning medical evidence showing the 
veteran has the condition alleged, service connection is not 
warranted.

In short, Hickson element (1) has not been met as to this 
claim.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a left elbow 
disability.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).
	

ORDER

Entitlement to service connection for left elbow condition is 
denied.


REMAND

Medical evidence of record shows that the veteran has current 
right knee, back, and neck disorders.  Additionally, the 
veteran's service personnel records reflect a history of 
parachute jumps and Service Treatment Records indicate that 
the veteran complained of pain in his right knee in May of 
1982, stating that "he had a cast on his leg and ever since 
the cast has been off it has been hurting."  Therefore, a VA 
examination with a nexus opinion is required.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The veteran was provided with a VA medical examination in 
March 2003; however, the VA medical examiner did not provide 
a medical nexus opinion on the basis that doing so would be 
impossible without resorting to unfounded speculation.  The 
Board appreciates the difficulty the examiner would have in 
conclusively determining whether the veteran's current 
conditions were caused by his military service, including his 
parachute jumping and the alluded to cast on his leg, however 
the Board requires a determination as to whether it is at 
least as likely as not (meaning 50 percent probable or more) 
that the these conditions are medically linked to his 
military service.  Since the original examination occurred 
more than five years ago, the Board finds that a new 
examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the issues on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Schedule the veteran for a VA 
examination(s) with the appropriate 
medical examiner(s) to determine the 
nature and etiology of his right knee, 
back, and neck disorders.  All 
indicated testing should be conducted. 
His claims folder should be available 
to and reviewed in conjunction with the 
exam.  The examiner should opine 
whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the veteran's back, neck, and/or 
right knee disorders are related to his 
military service, including injuries 
sustained as a parachute jumper and the 
injury that resulted in the veteran 
wearing a cast on his leg. 

3.	Then readjudicate the claims on appeal 
in light of the additional evidence 
obtained. If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


